 



EXHIBIT 10.1
Amendment to Ethanol Marketing Agreement
Effective Date: June 18, 2006
     VeraSun Aurora Corporation, formerly known as VeraSun Energy Corporation
(“VeraSun Aurora"), and Aventine Renewable Energy (“AREI”) are parties to that
certain Ethanol Marketing Agreement dated as of October 14, 2002, as amended as
of December 8, 2003 and February 22, 2005 (the “Agreement”). The parties have
discussed certain amendments to the Agreement as set forth below.
     Accordingly, in consideration of the mutual promises and covenants
contained herein and in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
VeraSun Aurora and AREI agree as follows:
1. Section 5 of the Agreement is hereby amended to include the following
paragraph J:

  J.   Unit Trains. In addition to any other payments due to VeraSun Aurora
under this Agreement, AREI shall pay VeraSun Aurora $(**) per gallon of ethanol
purchased from VeraSun Aurora and shipped by means of a Unit Train to a Unit
Train Receiving Facility. The payment cycle for Unit Train shipments shall begin
at the time the relevant Unit Train has been loaded and is ready to be moved
from VeraSun Aurora’s facility. For purposes of this paragraph J, a “Unit Train”
shall mean any train assembled at VeraSun Aurora consisting of a minimum of 60
ethanol cars destined to be offloaded at a Unit Train Receiving Facility, and a
“Unit Train Receiving Facility” shall mean any destination that receives Unit
Trains for the purposes of offloading ethanol.

2. Except as provided above, all other terms of the Agreement, as amended, shall
remain in full force and effect until its termination on March 31, 2007.
     The parties have executed this Amendment to the Agreement effective as of
date indicated above.

              VeraSun Aurora Corporation   Aventine Renewable Energy One VeraSun
Place   P.O. Box 10 Aurora, SD 57002   Pekin, IL 61555
 
           
By:
  /s/ William L. Honnef   By:   /s/ John R. Gray
 
           
Title:
  SVP Sales and Marketing   Title:   VP Logistics & Development
 
           
Date:
  June 19, 2006   Date:   June 26, 2006
 
           

 

1)   This confidential information has been omitted pursuant to a request for
confidential treatment.   2)   The material has been filed separately with the
SEC.

 